Citation Nr: 1116817	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-18 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975 and from February to September 1994.  

This matter is on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This case was remanded by the Board in November 2009 for further development and is now ready for disposition.


FINDING OF FACT

The Veteran's tinnitus was not manifest during active duty service, within one year of leaving active duty service or for many years thereafter, and is not related to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor may it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same July 2006 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in June 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this VA opinion is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Recognition is given to the fact that the Veteran maintains, in part, that his tinnitus is the result of in-service noise exposure, and that the 2010 examination does not squarely address that contention.  However, the examiner very clearly noted the Veteran's noise exposure and stated, in general terms, that he could not resolve the issue of service connection without resorting to mere speculation.  Moreover, and even greater import, Board does not find the Veteran's history of tinnitus following noise exposure to be credible.  An opinion addressing whether such a relationship exists would therefore very little probative value.  

Finally, it is noted that this appeal was remanded by the Board in November 2009 for further development.  Specifically, the Board instructed the RO to obtain any service treatment records relating to the Veteran's service in 1994 and, after this development was completed, to schedule the Veteran for a VA examination.  

The Board is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, per the Board's direction, the RO acquired the Veteran's service treatment records from 1994, although this was limited to dental treatment records only.  Moreover, the Veteran was provided a VA examination for all of the issue on appeal in June 2010 which, as was discussed above, the Board finds adequate for adjudication purposes.   Finally, after all of the required development was completed, the claim was readjudicated by the RO, and a supplemental statement of the case was issued in January 2011.  Accordingly, the Board finds that the Board's November 2009 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Furthermore, disorders such as tinnitus may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served in the Marine Corps from April 1971 to April 1975, and in the Air Force from February to September 1994.  In February 2006 he submitted a claim seeking entitlement to service connection for tinnitus.  It is his primary contention that his tinnitus began when he had his wisdom teeth removed in March 1994.  He also avers that his tinnitus existed prior to the extractions but that it was made worse by the surgery.

As an initial matter, the Veteran's service treatment records for either period of active duty reflect no complaints of, treatment for, or a diagnosis related to tinnitus while on active duty, nor is there evidence of any symptoms reasonably attributed thereto.  Of particular note, he did seek treatment for acute ear infections in January, June and August 1974.  However, tinnitus was not reported on any of these occasions.  

Additionally, the service treatment records from the Veteran's second period of active duty service in 1994 also do not indicate complaints of tinnitus.  His dental records do confirm that he had his lower wisdom teeth (teeth numbers 17 and 32) extracted in March 1994.  However, post-procedural check-ups extending through April 1994 did not indicate the presence of tinnitus during that time.  This is also represents the most recent service treatment records, as no end of active duty examination from 1994 was available in the record.  Therefore, tinnitus was not shown during either period of active duty.  

Next, the post-service evidence does not indicate the presence of tinnitus symptomatology for many years after service discharge.  Specifically, the earliest indication of tinnitus since active duty was not until May 2005, where the Veteran reported longstanding tinnitus.  The Board emphasizes that this represents a considerable multi-year gap between discharge from second period of active duty service in 1994 and his first post-service complaints approximately 11 years later.  Therefore, a continuity of symptoms has not been established by the clinical evidence of record.  The Board also notes at this point that tinnitus was not observed within a year of active duty, and this disorder may not be presumed related to active duty under 38 C.F.R. §§ 3.307 and 3.309.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, the Veteran is competent to testify about tinnitus, as it is a disorder that may be diagnosed primarily on its symptoms, and does not require a determination that is "medical in nature."   See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence).  Moreover, the Veteran's lay testimony is also competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, while the Veteran is competent to report a history of continued symptomatology since active service, the Board determines that it is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

First, as was mentioned above, the Veteran did not seek treatment or mention to a physician symptoms related to tinnitus for 11 years since active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Moreover, the Veteran has asserted that he was told by his dentist in 1994 that he would experience tinnitus, yet none of the dental records in the months after his wisdom teeth were extracted indicate such symptoms.  It should be additionally noted that the RO, apparently on its own initiative, reevaluated a previously denied claim for otitis media in June 1997 based on the Veteran's 1994 service treatment records.  Although entitlement to service connection for this disorder was again denied, the Veteran never disputed this determination and never raised the issue of tinnitus, even though he would have had tinnitus for 3 years by that time, according to his own statements.        

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against his failure to mention this disorder to the VA, even when the RO denied a related claim in 1997, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus to active duty, despite his contentions to the contrary.    

In order to facilitate adjudication, the Veteran was afforded VA examinations in August 2006 and June 2010.  The latter examination was performed pursuant to the Board's November 2009 remand after concluding that the August 2006 VA examination was conducted without review of the claims file, and was inadequate for adjudication purposes.  On both occasions, the Veteran reported experiencing tinnitus since his wisdom teeth had been removed in 1994.  However, neither examiner was able to render an opinion as to the nature and etiology of the Veteran's tinnitus based on the evidence of record.  

In the case of the June 2010 examination in particular, the examiner reviewed the claims file and conducted a thorough examination of the Veteran, but was nevertheless unable to render an opinion without resorting to speculation, as there was no specific documentation in the record relating his dental treatment to his current complaints of tinnitus.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, the probative value of the Veteran's statements is further diminished by the fact that their conclusions are not supported by any medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).

The examiner did state, however, that there are multiple articles documenting tinnitus as a symptom of temporomandibular joint (TMJ) disorders, as the TMJ area and the ear share a common nerve supply.  She also referenced an article that noted a relationship between dental purpalgia (pain in the tooth pulp) that caused preauricular pain and tinnitus, but that would resolve with traditional TMJ disorder therapy.  These theories, the examiner postulated, could be applicable here.  The Board tangentially notes that the VA examiner in August 2006 could not locate any case studies reporting tinnitus as a result of tooth extraction.  

The Board, however, concludes that these referenced articles indicating a possible relationship between dental treatment and tinnitus are, by themselves, insufficient to warrant service connection.  Specifically, these articles relate tinnitus as a symptom of TMJ, not tooth extraction.  Nowhere in the treatment records, and the dental treatment records in 1994 in particular, did the Veteran complain about a TMJ disorder or jaw pain of any type.  Moreover, there is no indication of dental purpalgia.  Finally, these articles only suggest that it is possible that the Veteran's tinnitus is due to his tooth extraction, and the mere possibility of a relationship is not sufficient to establish entitlement to service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992)

While the June 2010 examination was unable to provide the requested opinion, the Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, although she was unable to render an opinion, she explained why such an opinion could not be rendered, and there is no indication that there is any additional evidence that has not yet been acquired.    

The Board has also considered the statements made by the Veteran relating his tinnitus to his dental surgery in 1994.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, as mentioned above, the Veteran is competent to provide testimony regarding the nature and etiology of his tinnitus.  See Jandreau, 492 F.3d at 1377, n.4.  However, for the reasons mentioned above, the Board has concluded that the Veteran's assertions lack credibility, in view of his failure to seek treatment for this disorder for 11 years after service, as well as his failure to raise this issue after the RO denied his otitis media claim in June 1997.  He is also deemed to lack the professional skill to remotely relate his current tinnitus to his dental treatment in service.  Therefore, the Veteran's statements are afforded minimal probative value.  

On the other hand, competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements - that is that is not possible to relate his tinnitus to the in-service dental surgery without resorting to mere speculation.

The Board has also considered the Veteran's assertion that he has been experiencing tinnitus since his in-service exposure to noise.  The record shows that the Veteran served on the flight line.  Exposure to noise is therefore conceded.  However, while seeking treatment, the Veteran reported on two separate occasions that his tinnitus followed oral surgery.  See VA outpatient treatment records dated September 2005 and February 2006.  He made no reference to tinnitus prior to that time.  These statements weigh heavily against this aspect of his claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Put another way, the Veteran's history of experiencing tinnitus following noise exposure is not deemed credible.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


